 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Digital Ally, Inc.

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: August [  ], 2014   Original Principal Amount: U.S. $4,000,000

 

FOR VALUE RECEIVED, Digital Ally, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to HUDSON BAY Master Fund LTD. or registered assigns (the
“Holder”) in cash and/or in shares of Common Stock (as defined below) the amount
set out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion, amortization or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below), on any
Installment Date with respect to the Installment Amount due on such Installment
Date, acceleration, redemption or otherwise (in each case in accordance with the
terms hereof) and to pay interest (“Interest”) on any outstanding Principal at
the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date, the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement on the Closing Date
(collectively, the “Notes” and such other Senior Secured Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 30.

 

 

 

 

(1) PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined in Section 24(b)) on such Principal and Interest. The “Maturity Date”
shall be August [ ], 2016[1], as may be extended at the option of the Holder (i)
in the event that, and for so long as, an Event of Default (as defined in
Section 4(a)) shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) or any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default and (ii) through the date that is ten (10) Business Days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (as defined in Section 5(b)) is
delivered prior to the Maturity Date. Other than as specifically permitted by
this Note, the Company may not prepay any portion of the outstanding Principal,
accrued and unpaid Interest or accrued and unpaid Late Charges on Principal and
Interest, if any.

 

(2) INTEREST. Interest on this Note shall commence accruing on the Issuance Date
at the Interest Rate and shall be computed on the basis of a 360-day year and
twelve 30-day months and shall be payable in arrears for each Calendar Quarter
on the first (1st) Business Day of each Calendar Quarter after the Issuance Date
(each, an “Interest Date”) with the first (1st) Interest Date being October 1,
2014. Interest shall be payable on each Interest Date, to the record holder of
this Note on the applicable Interest Date in cash by wire transfer of
immediately available funds pursuant to wire instruction provided by the Holder
in writing to the Company. Prior to the payment of Interest on an Interest Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in (i) the Conversion Amount (as defined in Section
3(b)(i)) on each Conversion Date (as defined in Section 3(c)(ii)) in accordance
with Section 3(c)(i) and (ii) the Installment Amount on each Installment Date in
accordance with Section 8. From and after the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
twenty-one percent (21.0%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided, that the Interest
as calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default; provided, further, that for the purpose of this
Section 2, such Event of Default shall not be deemed cured unless and until any
accrued and unpaid Interest shall be paid to the Holder, including, without
limitation, Interest accrued at the increased rate of twenty-one percent
(21.0%). The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of shares of Common Stock as Interest
pursuant to this Section 2.

 

 



1Insert two (2) year anniversary of the Issuance Date.

 

- 2 -

 

 

(3) CONVERSION OF NOTES. At any time or times after the Issuance Date, this Note
shall be convertible into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), on the terms and conditions set forth in this
Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, redeemed or otherwise with respect to which this
determination is being made, (B) accrued and unpaid Interest with respect to
such Principal and (C) accrued and unpaid Late Charges, if any, with respect to
such Principal and Interest.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $6.10 per share, subject to adjustment as provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile or electronic mail a confirmation of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the third (3rd) Trading Day following the date of receipt
of a Conversion Notice (the “Share Delivery Date”), the Company shall (x)
provided that the Transfer Agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal At Custodian system or (y) if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date, irrespective of the date
such Conversion Shares are credited to the Holder’s account with DTC or the date
of delivery of the certificates evidencing such Conversion Shares, as the case
may be. In the event that the Holder elects to convert a portion of the
Principal amount of this Note prior to any applicable Installment Date, the
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.

 

- 3 -

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail on or prior
to the Share Delivery Date to issue and deliver a certificate to the Holder, if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or credit the Holder’s balance account with DTC, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion of any Conversion Amount (a “Conversion
Failure”), then (A) the Company shall pay damages to the Holder for each Trading
Day of such Conversion Failure in an amount equal to 1.5% of the product of (1)
the sum of the number of shares of Common Stock not issued to the Holder on or
prior to the Share Delivery Date and to which the Holder is entitled, and (2)
any trading price of the Common Stock selected by the Holder in writing as in
effect at any time during the period beginning on the applicable Conversion Date
and ending on the applicable Share Delivery Date and (B) the Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned, as the case may be, any portion of this Note that
has not been converted pursuant to such Conversion Notice; provided that the
voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise. In addition to the foregoing, if the
Company shall fail on or prior to the Share Delivery Date to issue and deliver a
certificate to the Holder, if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, or credit the Holder’s balance
account with DTC, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount or on any date of the Company’s obligation to deliver shares of Common
Stock as contemplated pursuant to clause (y) below, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (x) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue and deliver such certificate or credit the Holder’s balance
account with DTC for the shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of the applicable Conversion Amount shall
terminate, or (y) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for such shares of Common Stock and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Common Stock, times (B) any
trading price of the Common Stock selected by the Holder in writing as in effect
at any time during the period beginning on the applicable Conversion Date and
ending on the applicable Share Delivery Date.

 

- 4 -

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the “Registered Notes”). The entries in the Register shall
be conclusive and binding for all purposes absent manifest error. The Company
and the holders of the Notes shall treat each Person whose name is recorded in
the Register as the owner of a Note for all purposes, including, without
limitation, the right to receive payments of Principal and Interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register. Upon its receipt of a request to assign or sell all or
part of any Registered Note by a Holder, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate Principal amount as the Principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 18. Notwithstanding anything to the contrary in this Section
3(c)(iii), a Holder may assign any Note or any portion thereof to an Affiliate
of such Holder or a Related Fund of such Holder without delivering a request to
assign or sell such Note to the Company and the recordation of such assignment
or sale in the Register (a “Related Party Assignment”); provided, that (x) the
Company may continue to deal solely with such assigning or selling Holder unless
and until such Holder has delivered a request to assign or sell such Note or
portion thereof to the Company for recordation in the Register; (y) the failure
of such assigning or selling Holder to deliver a request to assign or sell such
Note or portion thereof to the Company shall not affect the legality, validity,
or binding effect of such assignment or sale and (z) such assigning or selling
Holder shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register (the “Related Party Register”) comparable to the
Register on behalf of the Company, and any such assignment or sale shall be
effective upon recordation of such assignment or sale in the Related Party
Register. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges, if any,
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

 

- 5 -

 

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from this Note and one or more holder of Other Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of this Note and the Other Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from the Holder and each holder of Other
Notes electing to have this Note or the Other Notes converted on such date a pro
rata amount of such holder’s portion of the Note and its Other Notes submitted
for conversion based on the Principal amount of this Note and the Other Notes
submitted for conversion on such date by such holder relative to the aggregate
Principal amount of this Note and all Other Notes submitted for conversion on
such date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 23.

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to such conversion,
the Holder together with the other Attribution Parties collectively would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by the Holder and the other Attribution Parties shall
include the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any convertible
notes or convertible preferred stock or warrants, including the Other Notes and
Warrants) beneficially owned by the Holder or any other Attribution Party
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 3(d)(i). For purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. For purposes of determining the number of outstanding shares of
Common Stock the Holder may acquire upon the conversion of the Note without
exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (i) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (ii) a more
recent public announcement by the Company or (iii) any other written notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding (the “Reported Outstanding Share Number”). If the Company
receives a Conversion Notice from a Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall notify the Holder in writing of the number of shares
of Common Stock then outstanding and, to the extent that such Conversion Notice
would otherwise cause the Holder’s beneficial ownership, as determined pursuant
to this Section 3(d)(i), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of shares of Common Stock to be purchased
pursuant to such Conversion Notice. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within one (1) Trading Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the Exchange Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(d)(i) to the extent necessary
to correct this paragraph (or any portion of this paragraph) which may be
defective or inconsistent with the intended beneficial ownership limitation
contained in this Section 3(d)(i) or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitation contained
in this paragraph may not be waived and shall apply to a successor holder of
this Note.

 

- 6 -

 

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock pursuant to the terms of this Note, and the Holder
shall not have the right to receive pursuant to the terms of this Note any
shares of Common Stock, if the issuance of such shares of Common Stock would
exceed the aggregate number of shares of Common Stock which the Company may
issue pursuant to the terms of the Notes and upon exercise of the Warrants
without breaching the Company’s obligations under the rules or regulations of
the Principal Market (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (i) obtains the approval of its shareholders
as required by the applicable rules of the Principal Market for issuances of
Common Stock in excess of such amount or (ii) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders. Until such approval or
written opinion is obtained, no purchaser of the Notes pursuant to the
Securities Purchase Agreement (the “Purchasers”) shall be issued in the
aggregate, pursuant to the terms of the Notes or upon exercise of the Warrants,
shares of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the Principal amount of
Notes issued to such Purchaser pursuant to the Securities Purchase Agreement on
the Closing Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each Purchaser, the “Exchange Cap
Allocation”). In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser’s Notes, the transferee shall be allocated a pro rata
portion of such Purchaser’s Exchange Cap Allocation, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee. In the event that any
holder of Notes shall convert all of such holder’s Notes into a number of shares
of Common Stock which, in the aggregate, is less than such holder’s Exchange Cap
Allocation, then the difference between such holder’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the aggregate principal amount of the
Notes then held by each such holder.

 

(4) RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be filed within the applicable
time period specified in the Registration Rights Agreement or to be declared
effective by the SEC on or prior to the date that is ninety (90) days after the
applicable Effectiveness Deadline (as defined in the Registration Rights
Agreement), or, while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of ten (10) consecutive
Trading Days or for more than an aggregate of thirty (30) Trading Days in any
365-day period (other than days during an Allowable Grace Period (as defined in
the Registration Rights Agreement));

 

- 7 -

 

 

(ii) (A) the suspension from trading of the Common Stock for a period of three
(3) consecutive Trading Days or for more than an aggregate of fifteen (15)
Trading Days in any 365-day period or (B) the failure of the Common Stock to be
listed on an Eligible Market;

 

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to the Holder or
any holder of the Other Notes, including by way of public announcement or
through any of its agents, at any time, of its intention not to comply with a
request for conversion of this Note or any Other Notes into shares of Common
Stock that is tendered in accordance with the provisions of this Note or the
Other Notes, other than pursuant to Section 3(d) (and analogous provisions under
the Other Notes);

 

(iv) at any time following the seventh (7th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than 130% of the sum of (A) the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise) and (B)
the number of shares of Common Stock that the Holder would be entitled to
receive upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants);

 

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption,
Late Charges or other amounts), Late Charges or other amounts when and as due
under this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, except, in the case of a failure to pay
Interest and/or Late Charges when and as due, in which case only if such failure
continues for a period of at least an aggregate of five (5) Business Days;

 

(vi) any default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company or any of its Subsidiaries (as defined in Section
3(a) of the Securities Purchase Agreement) other than with respect to this Note
or any Other Notes;

 

(vii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

- 8 -

 

 

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $350,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within seventy-five (75) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within seventy-five (75) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $350,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within forty-five (45) days of the issuance of such
judgment;

 

(x) other than as specifically set forth in another clause of this Section 4(a),
the Company or any of its Subsidiaries breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition of any Transaction
Document which is curable, only if such breach continues for a period of at
least an aggregate of seven (7) Business Days after such breach;

 

(xi) any breach or failure in any respect to comply with either Sections 8 or 15
of this Note;

 

(xii) the Company or any Subsidiary shall fail to perform or comply with any
covenant or agreement contained in the Security Agreement as defined in the
Securities Purchase Agreement) to which it is a party, which failure continues
for a period of seven (7) days after such failure;

 

(xiii) any material provision of any Security Document (as defined in the
Securities Purchase Agreement) (as determined by the Collateral Agent (as
defined in the Securities Purchase Agreement)) shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the Company or any Subsidiary intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Security Document;

 

- 9 -

 

 

(xiv) any Security Document or any other security document, after delivery
thereof pursuant hereto, shall for any reason fail or cease to create a valid
and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien (as defined in Section 15(c)) in favor of the
Collateral Agent for the benefit of the holders of the Notes on any Collateral
(as defined in the Security Documents) purported to be covered thereby;

 

(xv) any bank at which any deposit account, blocked account, or lockbox account
of the Company or any Subsidiary is maintained shall fail to comply with any
material term of any deposit account, blocked account, lockbox account or
similar agreement to which such bank is a party or any securities intermediary,
commodity intermediary or other financial institution at any time in custody,
control or possession of any investment property of the Company or any
Subsidiary shall fail to comply with any of the terms of any investment property
control agreement to which such Person is a party (it being understood that only
accounts pursuant to which the Collateral Agent has requested account control
agreements should be subject to this clause (xv));

 

(xvi) If (a) there shall occur and be continuing any “Event of Default” (or any
comparable term) under, and as defined in, the documents evidencing or governing
the Subordinated Notes, (b) any of the obligations under the Transaction
Documents for any reason shall cease to be “Senior Indebtedness” (or any
comparable terms) under, and as defined in, the documents evidencing or
governing the Subordinated Notes, (c) any Indebtedness other than the
obligations under the Transaction Documents shall constitute “Senior
Indebtedness” (or any comparable term) under, and as defined in, the documents
evidencing or governing the Subordinated Notes, (d) any holder of the
Subordinated Notes shall fail to perform or comply with any of the subordination
provisions of the documents evidencing or governing such Subordinated Notes, or
(e) the subordination provisions of the documents evidencing or governing the
Subordinated Notes shall, in whole or in part, terminate, cease to be effective
or cease to be legally valid, binding and enforceable against any holder of the
Subordinated Notes;

 

(xvii) any material damage to, or loss, theft or destruction of, any Collateral
or a material amount of property of the Company, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than twenty (20) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any Subsidiary, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect (as
defined in the Securities Purchase Agreement);

 

(xviii) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that the Equity Conditions are satisfied or
that there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;

 

(xix) the Company’s failure for any reason after the date that is six (6) months
immediately following the Issuance Date to satisfy the current public
information requirement under Rule 144(c), which failure continues for a period
of three (3) consecutive Trading Days or for more than an aggregate of ten (10)
Trading Days in any 365-day period; or

 

(xx) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

 

- 10 -

 

  

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within two (2) Business Days
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the greater of (x) 125% of the
Conversion Amount being redeemed and (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the date the Holder delivers the Event of Default Redemption Notice, by (II) the
lowest Conversion Price in effect during such period (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 12. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4, but subject to Section 3(d), until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event of a partial redemption of
this Note pursuant hereto, the Principal amount redeemed shall be deducted in
reverse order starting from the final Installment Amount to be paid hereunder on
the final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Event of Default
Redemption Notice. The parties hereto agree that in the event of the Company’s
redemption of any portion of the Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Event of Default redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

 

- 11 -

 

 

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements, if so requested by the Holder, to deliver to each holder
of Notes in exchange for such Notes a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes then
outstanding held by such holder, having similar conversion rights and having
similar ranking and security to the Notes, and satisfactory to the Required
Holders and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common capital stock is quoted on or listed
for trading on an Eligible Market. Any security issuable or potentially issuable
to the Holder pursuant to the terms of this Note on the consummation of a
Fundamental Transaction shall be registered and freely tradable by the Holder
without any restriction or limitation or the requirement to be subject to any
holding period pursuant to any applicable securities laws. No later than (i)
thirty (30) days prior to the occurrence or consummation of any Fundamental
Transaction or (ii) if later, the first Trading Day following the date the
Company first becomes aware of the occurrence or potential occurrence of a
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile or electronic mail and overnight courier to the Holder. Upon the
occurrence or consummation of any Fundamental Transaction, and it shall be a
required condition to the occurrence or consummation of any Fundamental
Transaction that, the Company and the Successor Entity or Successor Entities,
jointly and severally, shall succeed to, and the Company shall cause any
Successor Entity or Successor Entities to jointly and severally succeed to, and
be added to the term “Company” under this Note (so that from and after the date
of such Fundamental Transaction, each and every provision of this Note referring
to the “Company” shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Note with the same effect as
if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Note, and, solely at the
request of the Holder, if the Successor Entity and/or Successor Entities is a
publicly traded corporation whose common capital stock is quoted on or listed
for trading on an Eligible Market, shall deliver (in addition to and without
limiting any right under this Note) to the Holder in exchange for this Note a
security of the Successor Entity and/or Successor Entities evidenced by a
written instrument substantially similar in form and substance to this Note and
convertible for a corresponding number of shares of capital stock of the
Successor Entity and/or Successor Entities (the “Successor Capital Stock”)
equivalent (as set forth below) to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction (such
corresponding number of shares of Successor Capital Stock to be delivered to the
Holder shall equal the greater of (I) the quotient of (A) the aggregate dollar
value of all consideration (including cash consideration and any consideration
other than cash (“Non-Cash Consideration”), in such Fundamental Transaction, as
such values are set forth in any definitive agreement for the Fundamental
Transaction that has been executed at the time of the first public announcement
of the Fundamental Transaction or, if no such value is determinable from such
definitive agreement, as determined in accordance with Section 23 with the term
“Non-Cash Consideration” being substituted for the term “Conversion Price”) that
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction, had this Note been
converted immediately prior to such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note) (the “Aggregate Consideration”) divided by (B) the per share Closing
Sale Price of such corresponding Successor Capital Stock on the Trading Day
immediately prior to the consummation or occurrence of the Fundamental
Transaction and (II) the product of (A) the Aggregate Consideration and (B) the
highest exchange ratio pursuant to which any shareholder of the Company may
exchange Common Stock for Successor Capital Stock) (provided, however, to the
extent that the Holder’s right to receive any such shares of publicly traded
common stock (or their equivalent) of the Successor Entity would result in the
Holder and its other Attribution Parties exceeding the Maximum Percentage, if
applicable, then the Holder shall not be entitled to receive such shares to such
extent (and shall not be entitled to beneficial ownership of such shares of
publicly traded common stock (or their equivalent) of the Successor Entity as a
result of such consideration to such extent) and the portion of such shares
shall be held in abeyance for the Holder until such time or times, as its right
thereto would not result in the Holder and its other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
delivered such shares to the extent as if there had been no such limitation),
and such security shall be satisfactory to the Holder, and with an identical
conversion price to the Conversion Price hereunder (such adjustments to the
number of shares of capital stock and such conversion price being for the
purpose of protecting after the consummation or occurrence of such Fundamental
Transaction the economic value of this Note that was in effect immediately prior
to the consummation or occurrence of such Fundamental Transaction, as elected by
the Holder solely at its option). Upon occurrence or consummation of the
Fundamental Transaction, and it shall be a required condition to the occurrence
or consummation of such Fundamental Transaction that, the Company and the
Successor Entity or Successor Entities shall deliver to the Holder confirmation
that there shall be issued upon conversion of this Note at any time after the
occurrence or consummation of the Fundamental Transaction, as elected by the
Holder solely at its option, shares of Common Stock, Successor Capital Stock or,
in lieu of the shares of Common Stock or Successor Capital Stock (or other
securities, cash, assets or other property purchasable upon the conversion of
this Note prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), which for purposes of clarification may
continue to be shares of Common Stock, if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Note been converted immediately prior to such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. The provisions of this Section 5(a) shall apply
similarly and equally to successive Fundamental Transactions.

 

- 12 -

 

 

(b) Redemption Right. No sooner than twenty-five (25) days nor later than twenty
(20) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile or electronic mail and overnight courier to the
Holder (a “Change of Control Notice”). At any time during the period beginning
on the earlier to occur of (x) any oral or written agreement by the Company or
any of its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder’s receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greater of (x) 125% of the Conversion
Amount being redeemed and (y) the product of (A) the Conversion Amount being
redeemed and (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (x) the consummation of the Change
of Control and (y) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice, by (II)
the lowest Conversion Price in effect during such period (the “Change of Control
Redemption Price”). Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 12 and shall have priority to payments
to shareholders in connection with a Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(b) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3. In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted in reverse order starting from the final Installment Amount to be paid
hereunder on the final Installment Date, unless the Holder otherwise indicates
and allocates among any Installment Dates hereunder in the applicable Change of
Control Redemption Notice. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 

- 13 -

 

 

(6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

 

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such rights (and any rights under this Section 6(a) on such
initial rights or on any subsequent such rights to be held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Holder until such time or
times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right to be
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 

- 14 -

 

 

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the occurrence or consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities, cash, assets or other property with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that, and any applicable Successor Entity
or Successor Entities shall ensure that, and it shall be a required condition to
the occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon conversion of this Note at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the conversion of this Note prior to such Corporate Event (but
not in lieu of such items still issuable under Sections 6(a) and 6(b), which
shall continue to be receivable on the Common Stock or on such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock), such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights and any shares of Common Stock) which the Holder
would have been entitled to receive upon the occurrence or consummation of such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event, had this Note been converted
immediately prior to such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event (without
regard to any limitations on conversion of this Note). Provision made pursuant
to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Required Holders. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events.

 

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Securities) for a consideration per share (the “New Issuance Price”)
less than a price (the “Applicable Price”) equal to the Conversion Price in
effect immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance
the Conversion Price then in effect shall be reduced to an amount equal to the
New Issuance Price. For purposes of determining the adjusted Conversion Price
under this Section 7(a), the following shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 7(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon granting or sale of the Option, upon exercise of
the Option and upon conversion or exchange or exercise of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion or exchange or exercise
of such Convertible Securities.

 

- 15 -

 

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion or
exchange or exercise thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security
less any consideration paid or payable by the Company with respect to such one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price has been or is to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

- 16 -

 

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value of such Options and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued or sold for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option Value.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration other
than cash received therefor will be deemed to be the net amount received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such publicly traded securities on the date of
receipt of such publicly traded securities. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Required Holders. If such parties are unable to reach agreement within ten (10)
Business Days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) Business Day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(vi) No Readjustments. For the avoidance of doubt, in the event the Conversion
Price has been adjusted pursuant to this Section 7(a) and the Dilutive Issuance
that triggered such adjustment does not occur, is not consummated, is unwound or
is cancelled after the facts for any reason whatsoever, in no event shall the
Conversion Price be readjusted to the Conversion Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

 

- 17 -

 

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided, that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

(d) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

(8) COMPANY CONVERSION OR REDEMPTION.

 

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
Installment Amount due on such date by converting all or some of such
Installment Amount into Common Stock, in accordance with this Section 8 (a
“Company Conversion”); provided, however, that the Company may, at its option
following notice to the Holder as set forth below, pay the Installment Amount by
redeeming such Installment Amount in cash (a “Company Redemption”) or by any
combination of a Company Conversion and a Company Redemption so long as all of
the outstanding applicable Installment Amount due on any Installment Date shall
be converted and/or redeemed by the Company on the applicable Installment Date,
subject to the provisions of this Section 8. On or prior to the date which is
the twenty-first (21st) Trading Day prior to each Installment Date (each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
a “Company Installment Notice” and the date all of the holders receive such
notice is referred to as the “Company Installment Notice Date”), to each holder
of Notes which Company Installment Notice shall (i) either (A) confirm that the
applicable Installment Amount of the Holder’s Note shall be converted to Common
Stock in whole or in part pursuant to a Company Conversion (such amount to be
converted, the “Company Conversion Amount”) or (B) (1) state that the Company
elects to redeem for cash, or is required to redeem for cash in accordance with
the provisions of the Notes, in whole or in part, the applicable Installment
Amount pursuant to a Company Redemption and (2) specify the portion (including
Interest and Late Charges, if any, on such amount and Interest) which the
Company elects or is required to redeem pursuant to a Company Redemption (such
amount to be redeemed, the “Company Redemption Amount”) and the portion
(including Interest and Late Charges, if any, on such amount and Interest, if
any) that is the Company Conversion Amount, which amounts, when added together,
must at least equal the applicable Installment Amount and (ii) if the
Installment Amount is to be paid, in whole or in part, in Common Stock pursuant
to a Company Conversion, certify that the Equity Conditions have been satisfied
as of the Company Installment Notice Date. Each Company Installment Notice shall
be irrevocable. If the Company does not timely deliver a Company Installment
Notice in accordance with this Section 8, then the Company shall be deemed to
have delivered an irrevocable Company Installment Notice confirming a Company
Conversion and shall be deemed to have certified that the Equity Conditions in
connection with any such conversion on the Company Installment Notice Date and
Installment Date have been satisfied. Except as expressly provided in this
Section 8(a), the Company shall convert and/or redeem the applicable Installment
Amount of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the Installment Amount being converted and/or
redeemed hereunder. The Company Conversion Amount (whether set forth in the
Company Installment Notice or by operation of this Section 8) shall be converted
in accordance with Section 8(b) and the Company Redemption Amount shall be
redeemed in accordance with Section 8(c). Notwithstanding anything herein to the
contrary, in the event of any partial conversion or redemption of this Note, the
Principal amount converted or redeemed shall be deducted in reverse order
starting from the final Installment Amount to be paid hereunder on the final
Installment Date, unless the Holder otherwise indicates and allocates among any
Installment Dates hereunder in the applicable Conversion Notice or Redemption
Notice, as applicable.

 

- 18 -

 

 

(b) Mechanics of Company Conversion. If the Company delivers a Company
Installment Notice and confirms, or is deemed to have confirmed, in whole or in
part, a Company Conversion in accordance with Section 8(a), then (1)
contemporaneously with the delivery of the Company Installment Notice on the
applicable Company Installment Notice Date, the Company shall, or shall direct
the Transfer Agent to, credit the Holder’s account with DTC (or if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the Holder a certificate for) a number of shares
of Common Stock (the “Initial Pre-Installment Conversion Shares”) equal to the
quotient of (x) the Company Conversion Amount as of the applicable Installment
Date divided by (y) the Initial Company Pre-Installment Conversion Price then in
effect, (2) in addition, in the event the Holder delivers an Acceleration Notice
(as defined in Section 8(e)) at least five (5) Trading Days prior to the
applicable Installment Date, on the Trading Day immediately following receipt of
such Acceleration Notice (such date, the “Additional Pre-Installment Conversion
Shares Date”) the Company shall, or shall direct the Transfer Agent to, credit
the Holder’s account with DTC (or if the Transfer Agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and deliver to the
Holder a certificate for) a number of shares of Common Stock (the “Additional
Pre-Installment Conversion Shares” and together with the Initial Pre-Installment
Conversion Shares, the “Pre-Installment Conversion Shares”) equal to the
quotient of (x) the Accelerated Amount(s) (as defined in Section 8(e)) set forth
in such Acceleration Notice divided by (y) the Additional Company
Pre-Installment Conversion Price then in effect and (3) on the applicable
Installment Date, the Company shall, or shall direct the Transfer Agent to,
credit the Holder’s account with DTC (or if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the Holder a certificate) for an additional number of shares of
Common Stock, if any, equal to the Installment Balance Conversion Shares;
provided, that the Equity Conditions have been satisfied (or waived in writing
by the Holder) on each day during the period commencing on such Company
Installment Notice Date through the applicable Installment Date. On the second
(2nd) Trading Day immediately after the end of the Measuring Period, the Company
shall deliver a notice setting forth the calculation of the Installment Balance
Conversion Shares (and the calculation of the component parts of such
calculation) to the Holders. If an Event of Default occurs during the period
from any Company Installment Notice Date through the Installment Date, the
Holder may elect an Event of Default Redemption in accordance with Section 4(b)
without being required to return to the Company any Pre-Installment Conversion
Shares previously delivered to the Holder. All Pre-Installment Conversion Shares
and Installment Balance Conversion Shares shall be fully paid and nonassessable
shares of Common Stock (rounded to the nearest whole share). If the Equity
Conditions are not satisfied as of the Company Installment Notice Date, then
unless the Company has elected to redeem such Installment Amount, the Company
Installment Notice shall indicate that unless the Holder waives the Equity
Conditions, the Installment Amount shall be redeemed for cash. If the Company
confirmed (or is deemed to have confirmed by operation of Section 8(a)) the
conversion of the applicable Company Conversion Amount, in whole or in part, and
there was no Equity Conditions Failure as of the applicable Company Installment
Notice Date (or is deemed to have certified that the Equity Conditions in
connection with any such conversion have been satisfied by operation of Section
8(a)) but an Equity Conditions Failure occurred between the applicable Company
Installment Notice Date and any time through the applicable Installment Date
(the “Interim Installment Period”), the Company shall provide the Holder a
subsequent notice to that effect. If the Equity Conditions are not satisfied (or
waived in writing by the Holder) during such Interim Installment Period, then at
the option of the Holder designated in writing to the Company, the Holder may
require the Company to do either one or both of the following: (i) the Company
shall redeem all or any part designated by the Holder of the Company Conversion
Amount (such designated amount is referred to as the “First Redemption Amount”)
on such Installment Date and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds, an amount in
cash equal to 125% of such First Redemption Amount and/or (ii) the Company
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Company Conversion Amount and the Holder shall be
entitled to all the rights of a holder of this Note with respect to such amount
of the Company Conversion Amount; provided, however, that the Conversion Price
for such unconverted Company Conversion Amount shall thereafter be adjusted to
equal the lesser of (A) the Company Conversion Price as in effect on the date on
which the Holder voided the Company Conversion and (B) the Company Conversion
Price as in effect on the date on which the Holder delivers a Conversion Notice
relating thereto. If the Company fails to redeem any First Redemption Amount on
or before the applicable Installment Date by payment of such amount on the
applicable Installment Date, then the Holder shall have the rights set forth in
Section 12(a) as if the Company failed to pay the applicable Company Installment
Redemption Price (as defined below) and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(v)). Notwithstanding anything to the contrary in this
Section 8(b), but subject to the limitations set forth in Section 3(d), until
the Company credit the Holder’s account with DTC, or if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the Holder a certificate for, the shares of Common Stock
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Stock pursuant to Section 3.
In the event that the Holder elects to convert the Company Conversion Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Company Conversion Amount so converted shall be deducted
in reverse order starting from the final Installment Amount to be paid hereunder
on the final Installment Date, unless the Holder otherwise indicates and
allocates among any Installment Dates hereunder in the applicable Conversion
Notice.

 

- 19 -

 

 

(c) Mechanics of Company Redemption. If the Company elects a Company Redemption
in accordance with Section 8, then the Company Redemption Amount which is to be
paid to the Holder on the applicable Installment Date shall be redeemed by the
Company and the Company shall pay to the Holder on such Installment Date, by
wire transfer of immediately available funds, an amount in cash (the “Company
Installment Redemption Price”) equal to 100% of the Company Redemption Amount.
If the Company fails to redeem the Company Redemption Amount on the applicable
Installment Date by payment of the Company Installment Redemption Price on such
date, then at the option of the Holder designated in writing to the Company (any
such designation shall be deemed a “Conversion Notice” pursuant to Section 3(c)
for purposes of this Note), (i) the Holder shall have the rights set forth in
Section 12(a) as if the Company failed to pay the applicable Company Installment
Redemption Price and all other rights as a Holder of Notes (including, without
limitation, such failure constituting an Event of Default described in Section
4(a)(v)) and (ii) the Holder may require the Company to convert all or any part
of the Company Redemption Amount at the Company Conversion Price as in effect on
the applicable Installment Date. Conversions required by this Section 8(c) shall
be made in accordance with the provisions of Section 3(c). Notwithstanding
anything to the contrary in this Section 8(c), but subject to Section 3(d),
until the Company Installment Redemption Price (together with any interest
thereon) is paid in full, the Company Redemption Amount (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event the Holder elects to convert
all or any portion of the Company Redemption Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Redemption Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.

 

(d) Deferred Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Business Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount(s) deferred, the “Deferral Amount”) until
any subsequent Installment Date selected by the Holder, in its sole discretion,
in which case, the Deferral Amount shall be added to, and become part of, the
Installment Amount to be paid on such subsequent Installment Date and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

- 20 -

 

 

(e) Accelerated Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, if the Company delivers a Company Installment Notice
and confirms, or is deemed to have confirmed, in whole or in part, a Company
Conversion in accordance with Section 8(a), the Holder may, at its option and in
its sole discretion, deliver a written notice to the Company (an “Acceleration
Notice”) no later than the Business Day immediately prior to the applicable
Installment Date electing to have the payment of all or any portion of any or
all Installment Amount(s) scheduled to be paid on future Installment Dates after
the applicable Installment Date accelerated (such amount(s) accelerated, the
“Accelerated Amount(s)”) to be paid on the applicable Installment Date, in which
case, such Accelerated Amount(s) shall be added to, and become part of, the
Installment Amount payable on such applicable Installment Date and shall be
payable in Common Stock by including such Accelerated Amount(s) in the Company
Conversion Amount for the applicable Installment Date. Any notice delivered by
the Holder pursuant to this Section 8(e) shall set forth (i) the Accelerated
Amount(s) and (ii) the date that such Accelerated Amount should have been paid
if not for the Holder’s right to accelerate such Installment Amount(s) pursuant
to this Section 8(e).

 

(9) OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION.

 

(a) General. At any time after the Issuance Date, so long as (i) the arithmetic
average of the Closing Sale Price of the Common Stock for any twenty (20)
consecutive Trading Days following the Issuance Date (the “Company Optional
Measuring Period”) equals or exceeds two hundred percent (200%) of the
Conversion Price on the Issuance Date (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction after the
Subscription Date, but not adjusted for any adjustment to the Conversion Price
pursuant to Section 7(a)) and (ii) there has been no Equity Conditions Failure
during the period beginning on the first day of the applicable Equity Conditions
Measuring Period prior to the applicable Company Optional Redemption Notice Date
(as defined below) through the Company Optional Redemption Date (as defined
below), the Company shall have the right to redeem all or any portion of the
Conversion Amount then remaining under this Note and the Other Notes (the
“Company Optional Redemption Amount”) as designated in the Company Optional
Redemption Notice on the Company Optional Redemption Date (each as defined
below) (a “Company Optional Redemption”). The portion of this Note and the Other
Notes subject to redemption pursuant to this Section 9(a) shall be redeemed by
the Company on the Company Optional Redemption Date in cash by wire transfer of
immediately available funds pursuant to wire instructions provided by the Holder
in writing to the Company at a price equal to the 125% of the Conversion Amount
to be redeemed (the “Company Optional Redemption Price”). The Company may
exercise its right to require redemption under this Section 9 by delivering
within not more than two (2) Trading Days following the end of such Company
Optional Measuring Period a written notice thereof by facsimile or electronic
mail and overnight courier to the Holder and all, but not less than all, of the
holders of the Other Notes (the “Company Optional Redemption Notice” and the
date all of the holders of the Notes received such notice is referred to as the
“Company Optional Redemption Notice Date”). The Company Optional Redemption
Notice shall be irrevocable. The Company Optional Redemption Notice shall (i)
state the date on which the Company Optional Redemption shall occur (the
“Company Optional Redemption Date”), which date shall not be less than fifteen
(15) Trading Days nor more than twenty-five (25) Trading Days following the
Company Optional Redemption Notice Date and (ii) state the aggregate Conversion
Amount of the Notes which the Company has elected to be subject to Company
Optional Redemption from the Holder and all of the holders of the Other Notes
pursuant to this Section 9(a) (and analogous provisions under the Other Notes)
on the Company Optional Redemption Date and (iii) certify that there has been no
Equity Conditions Failure during the period beginning on the first day of the
applicable Equity Conditions Measuring Period prior to the applicable Company
Optional Redemption Date through the Company Optional Redemption Notice Date. If
the Company confirmed that there was no such Equity Conditions Failure as of the
applicable Company Optional Redemption Notice Date but an Equity Conditions
Failure occurs between the applicable Company Optional Redemption Notice Date
and any time through the applicable Company Optional Redemption Date (the
“Company Optional Redemption Interim Period”), the Company shall provide the
Holder a subsequent notice to that effect. If there is an Equity Conditions
Failure (which is not waived in writing by the Holder) during such Company
Optional Redemption Interim Period, then the Company Optional Redemption shall
be null and void with respect to all or any part designated by the Holder of the
unconverted Company Optional Redemption Amount and the Holder shall be entitled
to all the rights of a holder of this Note with respect to such amount of the
Company Optional Redemption Amount. The Company may not effect more than one (1)
Company Optional Redemption. Notwithstanding anything to the contrary in this
Section 9, until the Company Optional Redemption Price is paid, in full, the
Company Optional Redemption Amount may be converted, in whole or in part, by the
Holder into shares of Common Stock pursuant to Section 3. All Conversion Amounts
converted by the Holder after the Company Optional Redemption Notice Date shall
reduce the Company Optional Redemption Amount of this Note required to be
redeemed on the Company Optional Redemption Date, unless the Holder otherwise
indicates in the applicable Conversion Notice. Company Optional Redemptions made
pursuant to this Section 9 shall be made in accordance with Section 12. To the
extent redemptions required by this Section 9 are deemed or determined by a
court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. In the event of a
partial redemption of this Note pursuant hereto, the Principal amount redeemed
shall be deducted in reverse order starting from the final Installment Amount to
be paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in a written
notice to the Company. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 9, the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.

 

- 21 -

 

 

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption pursuant to Section 9(a), then it must simultaneously take
the same action in the same proportion with respect to the Other Notes. If the
Company elects to cause a Company Optional Redemption pursuant to Section 9(a)
(or similar provisions under the Other Notes) with respect to less than all of
the Conversion Amounts of the Notes then outstanding, then the Company shall
require redemption of a Conversion Amount from each of the holders of the Notes
equal to the product of (i) the aggregate Company Optional Redemption Amount of
Notes which the Company has elected to cause to be redeemed pursuant to Section
9(a), multiplied by (ii) the fraction, the numerator of which is the sum of the
aggregate Original Principal Amount of the Notes purchased by such holder of
outstanding Notes and the denominator of which is the sum of the aggregate
Original Principal Amount of the Notes purchased by all holders holding
outstanding Notes (such fraction with respect to each holder is referred to as
its “Company Optional Redemption Allocation Percentage”, and such amount with
respect to each holder is referred to as its “Pro Rata Company Optional
Redemption Amount”); provided, however that in the event that any holder’s Pro
Rata Company Optional Redemption Amount exceeds the outstanding Principal amount
of such holder’s Note, then such excess Pro Rata Company Optional Redemption
Amount shall be allocated amongst the remaining holders of Notes in accordance
with the foregoing formula. In the event that the initial holder of any Notes
shall sell or otherwise transfer any of such holder’s Notes, the transferee
shall be allocated a pro rata portion of such holder’s Company Optional
Redemption Allocation Percentage and Pro Rata Company Optional Redemption
Amount.

 

(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

(11) RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock for each of
this Note and the Other Notes equal to 130% of the Conversion Rate with respect
to the Conversion Amount of each such Note as of the Issuance Date. So long as
any of this Note and the Other Notes are outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note and the Other Notes, the number of shares of Common Stock specified
above in this Section 11(a) as shall from time to time be necessary to effect
the conversion of all of the Notes then outstanding; provided, that at no time
shall the number of shares of Common Stock so reserved be less than the number
of shares required to be reserved pursuant hereto (in each case, without regard
to any limitations on conversions) (the “Required Reserve Amount”). The initial
number of shares of Common Stock reserved for conversions of this Note and the
Other Notes and each increase in the number of shares so reserved shall be
allocated pro rata among the Holder and the holders of the Other Notes based on
the Principal amount of this Note and the Other Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer this
Note or any of such holder’s Other Notes, each transferee shall be allocated a
pro rata portion of such holder’s Authorized Share Allocation. Any shares of
Common Stock reserved and allocated to any Person which ceases to hold any Notes
shall be allocated to the Holder and the remaining holders of Other Notes, pro
rata based on the Principal amount of this Note and the Other Notes then held by
such holders.

 

- 22 -

 

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall either (x) obtain the written consent of its
shareholders for the approval of an increase in the number of authorized shares
of Common Stock and provide each shareholder with an information statement with
respect thereto or (y) hold a meeting of its shareholders for the approval of an
increase in the number of authorized shares of Common Stock. In connection with
such meeting, the Company shall provide each shareholder with a proxy statement
and shall use its best efforts to solicit its shareholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the shareholders that they approve such proposal.

 

(12) REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within three (3) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). The Company shall deliver the applicable
Company Installment Redemption Price to the Holder on the applicable Installment
Date. The Company shall deliver the applicable Company Optional Redemption Price
on the applicable Company Optional Redemption Date. The Company shall pay the
applicable Redemption Price to the Holder in cash by wire transfer of
immediately available funds pursuant to wire instruction provided by the holder
in writing to the Company on the applicable due date. In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed and any accrued Interest on such Principal which shall be
calculated as if no Redemption Notice has been delivered. In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, (y) the Company shall immediately return this Note, or issue
a new Note (in accordance with Section 18(d)) to the Holder representing such
Conversion Amount to be redeemed and (z) the Conversion Price of this Note or
such new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the applicable Redemption Notice is voided and (B)
the lowest Closing Bid Price of the Common Stock during the period beginning on
and including the date on which the applicable Redemption Notice is delivered to
the Company and ending on and including the date on which the applicable
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

 

- 23 -

 

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b), Section 8 or Section 9 or pursuant to equivalent
provisions set forth in the Other Notes (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile or electronic mail a copy of
such notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from the Holder and each holder of the Other
Notes (including the Holder) based on the Principal amount of this Note and the
Other Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven Business Day
period.

 

(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

 

(14) SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth in the Security Documents.

 

(15) COVENANTS.

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and with those certain Senior Secured Convertible Notes issued by
the Company on March 24, 2014 pursuant to that certain Securities Purchase
Agreement dated as of March 21, 2014 by and between the Company and the investor
listed on the signature page attached thereto (the “March 2014 Notes”) and (b)
shall be senior to all other Indebtedness of the Company and its Subsidiaries.

 

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness.

 

- 24 -

 

 

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, redeem or repurchase its Equity Interest, or permit
any Subsidiary to redeem or repurchase its Equity Interests (except on a pro
rata basis among all holders thereof) or declare or pay any cash dividend or
distribution on any Equity Interest of the Company or of its Subsidiaries
without in each case the prior express written consent of the Required Holders.

 

(f) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in the Company’s most recent Annual Report filed on Form 10-K with the SEC. The
Company shall not modify its corporate structure or purpose.

 

(g) Intellectual Property. The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.

 

(h) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

- 25 -

 

 

(i) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

(j) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(k) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof.

 

(l) Subordinated Notes. Neither the Company nor any Guarantor shall amend,
modify, alter, increase, or change, directly or indirectly, any of the terms or
conditions of the documents evidencing or governing the Subordinated Notes
without the prior written consent of the Required Holders. Neither the Company
nor any Guarantor shall optionally prepay or redeem any Indebtedness under the
Subordinated Notes without the prior written consent of the Required Holders.

 

(m) Minimum Cash Balance. Until the date that the Company first satisfies all of
the Equity Conditions and no Equity Conditions Failure exists, the Company shall
maintain on deposit cash in an aggregate amount equal to not less than
$1,500,000, provided that the Company may use such amount to repay the March
2014 Notes and this Note.

 

(16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment or waiver of
any provision to this Note or any of the Other Notes. Any change, amendment or
waiver by the Company and the Required Holders shall be binding on the Holder of
this Note and all holders of the Other Notes.

 

- 26 -

 

 

(17) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.

 

(18) REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d) and subject
to Section 3(c)(iii)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 18(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in Principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.

 

- 27 -

 

 

(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

(21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

(22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

(23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile or electronic mail within one (1) Business
Day of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice
or other event giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within one Business Day submit via facsimile or electronic mail (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld or delayed, or (b) the disputed arithmetic calculation of the
Conversion Rate, Conversion Price or any Redemption Price to an independent,
outside accountant, selected by the Holder and approved by the Company, such
approval not to be unreasonably withheld or delayed. The Company, at the
Company’s expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

- 28 -

 

 

(24) NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company shall give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day. Any
amount of Principal or other amounts due under the Transaction Documents which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
twenty-one percent (21.0%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

(25) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

(26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

- 29 -

 

 

(27) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(28) Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(29) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

- 30 -

 

 

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) Additional Company Pre-Installment Conversion Price” means, with respect to
any Additional Pre-Installment Conversion Shares Date, that price which shall be
the lower of (i) the then Conversion Price then in effect and (ii) the Market
Price as of the applicable Additional Pre-Installment Conversion Shares Date.

 

(b) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(c) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

 

(d) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

 

(e) “Bloomberg” means Bloomberg Financial Markets.

 

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(g) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

 

- 31 -

 

 

(h) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 

(i) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 23. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

(j) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(k) “Company Conversion Price” means as of any date of determination, that price
which shall be the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of such date of determination.

 

(l) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

- 32 -

 

 

(m) “Conversion Share Ratio” means the quotient of (i) the number of
Pre-Installment Conversion Shares delivered in connection with such Installment
Date divided by (ii) the number of Post-Installment Conversion Shares relating
to such Installment Date determined as if the applicable date of determination
was the applicable Installment Date.

 

(n) “Conversion Shares” means shares of Common Stock issuable by the Company
pursuant to the terms of any of the Notes, including any related Interest and
Late Charges so converted, amortized or redeemed.

 

(o) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(p) “Eligible Market” means the Principal Market, The New York Stock Exchange,
The Nasdaq Global Market, The Nasdaq Global Select Market or the NYSE MKT.

 

(q) “Equity Conditions” means each of the following conditions: (i) on each day
during Equity Conditions Measuring Period, either (x) all Registration
Statements filed and required to be filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all remaining
Registrable Securities including the shares of Common Stock issuable upon
conversion of the Conversion Amount that is subject to the applicable Company
Conversion or Company Optional Redemption, as applicable, requiring the
satisfaction of the Equity Conditions, in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all Conversion Shares
issuable pursuant to the terms of this Note and the Other Notes and exercise of
the Warrants, including the shares of Common Stock issuable upon conversion of
the Conversion Amount that is subject to the applicable Company Conversion or
Company Optional Redemption, as applicable, requiring the satisfaction of the
Equity Conditions, shall be eligible for sale without restriction pursuant to
Rule 144 and without the need for registration under any applicable federal or
state securities laws; (ii) on each day during the Equity Conditions Measuring
Period, the Common Stock is designated for quotation on the Principal Market or
any other Eligible Market and shall not have been suspended from trading on such
exchange or market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened, commenced or pending either (A) in writing by such
exchange or market or (B) by falling below the then effective minimum listing
maintenance requirements of such exchange or market; (iii) during the Equity
Conditions Measuring Period, the Company shall have delivered Conversion Shares
pursuant to the terms of this Note and the Other Notes and Warrant Shares upon
exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c) hereof (and analogous provisions under the Other Notes) and Section
1(a) of the Warrants; (iv) the shares of Common Stock issuable upon conversion
of the Conversion Amount that is subject to the applicable Company Conversion or
Company Optional Redemption, as applicable, requiring the satisfaction of the
Equity Conditions may be issued in full without violating Section 3(d) hereof
and the rules or regulations of the Principal Market or any other applicable
Eligible Market; (v) during the Equity Conditions Measuring Period, the Company
shall not have failed to timely make any payments within five (5) Business Days
of when such payment is due pursuant to any Transaction Document; (vi) during
the Equity Conditions Measuring Period, there shall not have occurred either (A)
the public announcement of a pending, proposed or intended Fundamental
Transaction which has not been abandoned, terminated or consummated, (B) an
Event of Default or (C) an event that with the passage of time or giving of
notice would constitute an Event of Default; (vii) the Company shall have no
knowledge of any fact that would cause (x) the Registration Statements required
pursuant to the Registration Rights Agreement not to be effective and available
for the resale of all remaining Registrable Securities, including the shares of
Common Stock issuable upon conversion of the Conversion Amount that is subject
to the applicable Company Conversion or Company Optional Redemption, as
applicable, requiring the satisfaction of the Equity Conditions, in accordance
with the terms of the Registration Rights Agreement or (y) any shares of Common
Stock issuable pursuant to the terms of this Note and the Other Notes and shares
of Common Stock issuable upon exercise of the Warrants, including the shares of
Common Stock issuable upon conversion of the Conversion Amount that is subject
to the applicable Company Conversion or Company Optional Redemption, as
applicable, requiring the satisfaction of the Equity Conditions, not to be
eligible for sale without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act and any applicable state securities laws;
(viii) during the Equity Conditions Measuring Period, the Company otherwise
shall have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document; (ix) the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any Subsidiary or its respective agent or affiliates;
(x) the shares of Common Stock issuable upon conversion of the Conversion Amount
that is subject to the applicable Company Conversion or Company Optional
Redemption, as applicable, requiring the satisfaction of the Equity Conditions
are duly authorized and listed and eligible for trading without restriction on
an Eligible Market; (xi) the Company shall have obtained the Stockholder
Approval on or before the applicable Stockholder Meeting Deadline (each as
defined in the Securities Purchase Agreement); (xii) the daily dollar trading
volume of the Common Stock as reported by Bloomberg for each Trading Day during
the Equity Conditions Measuring Period shall be at least $100,000; and (xiii) if
the event requiring satisfaction of the Equity Conditions is a Company
Conversion, on each Trading Day during the Equity Conditions Measuring Period,
the Closing Sale Price of the Common Stock equals or exceeds $4.00 (as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction occurring after the Subscription Date).

 

- 33 -

 

 

(r) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable date of determination
through the applicable date of determination, the Equity Conditions have not
each been satisfied (or waived in writing by the Holder).

 

(s) “Equity Conditions Measuring Period” means each day during the period
beginning thirty (30) Trading Days prior to the applicable date of determination
and ending on and including the applicable date of determination.

 

(t) “Equity Interests” means (a) all shares of capital stock (whether
denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(v) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) pursuant to the terms of
the Notes (including, without limitation, pursuant to a Company Conversion) or
upon the exercise of the Warrants; provided that the terms of such Notes or
Warrants are not amended, modified or changed on or after the Subscription Date;
and (iii) upon conversion or exercise of any Options or Convertible Securities
which are outstanding on the day immediately preceding the Subscription Date,
provided that the terms of such Options or Convertible Securities are not
amended, modified or changed on or after the Subscription Date.

 

(w) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby such Subject Entities,
individually or in the aggregate, acquire, either (x) at least 50% of the
outstanding shares of Common Stock, (y) at least 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, or (v) reorganize, recapitalize or reclassify its Common Stock,
(B) that any Subject Entity individually or the Subject Entities in the
aggregate is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) the issuance of or the entering into any
other instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

- 34 -

 

 

(x) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(y) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

(z) “Guarantors” shall have the meaning ascribed to such term in the Security
Documents.

 

(aa) “Holiday” means a day other than a Business Day or on which trading does
not take place on the Principal Market.

 

(bb) “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

- 35 -

 

 

(cc) “Initial Company Pre-Installment Conversion Price” means, with respect to
any Company Installment Notice Date, that price which shall be the lower of (i)
the then Conversion Price then in effect and (ii) the Market Price as of the
applicable Company Installment Notice Date.

 

(dd) “Installment Amount” means with respect to each Installment Date, an amount
equal to the sum of the (i) lesser of (A) $222,222.22 and (B) the Principal
outstanding on such Installment Date, (ii) any Deferral Amount deferred pursuant
to Section 8(d) and included in such Installment Amount, (iii) any Accelerated
Amount accelerated pursuant to Section 8(e) and included in such Installment
Amount and (iv) accrued and unpaid Interest with respect to such Principal and
accrued and unpaid Late Charges, if any, with respect to such Principal and
Interest, as any such Installment Amount for each Holder may be reduced pursuant
to the terms hereof, whether upon conversion, redemption or otherwise. In the
event the Holder shall sell or otherwise transfer or assign any portion of this
Note, the transferee shall be allocated a pro rata portion of each unpaid
Installment Amount hereunder.

 

(ee) “Installment Balance Conversion Shares” means, for any Installment Date, a
number of shares of Common Stock equal to (i) the Post-Installment Conversion
Shares for such date minus (ii) the amount of any Pre-Installment Conversion
Shares delivered in respect of the applicable Installment Date; provided, that
in the event that the amount of Pre-Installment Conversion Shares exceeds the
Post-Installment Conversion Shares for such date (such excess, the “Installment
Conversion Shares Excess”), the Installment Balance Conversion Shares shall
equal zero (0) for such date and in no event shall the Installment Conversion
Shares Excess reduce the number of Pre- Installment Conversion Shares payable on
the next Company Installment Notice Date, if any.

 

(ff) “Installment Date” means February [ ]2, 2015 and every calendar month
anniversary thereafter through and including the Maturity Date, or, if any such
date falls on a Holiday, the next day that is not a Holiday.

 

(gg) “Interest Rate” means 6.00% per annum, subject to adjustment as set forth
in Section 2.

 

(hh) “Lead Investor” means Hudson Bay Master Fund Ltd.

 

(ii) “Market Price” means 80% of the arithmetic average of the three (3) lowest
daily Weighted Average Prices of the Common Stock during the Measuring Period.
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination, reclassification or other similar transaction
during such Measuring Period.

 

 



2Insert date that is the six (6) month anniversary of the Issuance Date.

 

- 36 -

 

 

(jj) “Measuring Period” means the twenty (20) consecutive Trading Day period
ending on the Trading Day immediately preceding the applicable date of
determination.

 

(kk) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(ll) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing model obtained from the “OV” function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the applicable Option
if the issuance of such Option is publicly announced or (B) the Trading Day
immediately following the issuance of the applicable Option if the issuance of
such Option is not publicly announced, for pricing purposes and reflecting (i) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of the applicable Option as of the applicable date
of determination, (ii) an expected volatility equal to the greater of 100% and
the 100 day volatility obtained from the HVT function on Bloomberg as of the day
immediately following the public announcement of (A) the Trading Day immediately
following the public announcement of the applicable Option if the issuance of
such Option is publicly announced or (B) the Trading Day immediately following
the issuance of the applicable Option if the issuance of such Option is not
publicly announced, (iii) the underlying price per share used in such
calculation shall be the highest Weighted Average Price during the period
beginning on the day prior to the execution of definitive documentation relating
to the issuance of the applicable Option and the public announcement of such
issuance, (iv) a zero cost of borrow and (v) a 360 day annualization factor.

 

(mm) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on an Eligible Market (or, if
so elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Required Holders or in the absence of such designation,
such Person or entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

 

(nn) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note, the
Other Notes and the March 2014 Notes, (ii) trade payables incurred in the
ordinary course of business consistent with past practice, (iii) unsecured
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Required Holders and approved by the Required
Holders in writing, and which Indebtedness does not provide at any time for (a)
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (b) total interest and fees at a rate
in excess of 6.00% per annum, (iv) unsecured Indebtedness under the Subordinated
Notes, in an aggregate principal amount not to exceed $2,500,000 (plus any
principal amount arising from payments in kind of interest thereon by adding
such interest to the then outstanding principal amount of such Indebtedness) to
the extent that such Indebtedness has been expressly subordinated in right of
payment to all Indebtedness of the Company and the Guarantors under the
Transaction Documents on terms and conditions satisfactory to the Collateral
Agent and (v) Indebtedness secured by Permitted Liens described in clauses (iv)
of the definition of Permitted Liens.

 

- 37 -

 

 

(oo) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix)M, and
(ix) Liens securing the March 2014 Notes.

 

(pp) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(qq) “Post-Installment Conversion Shares” means, for any Installment Date and
without taking into account the delivery of any Pre-Installment Conversion
Shares, that number of shares of Common Stock equal to the applicable Company
Conversion Amount (including, without limitation, the addition of any
Accelerated Amounts to such Company Conversion Amount in accordance with Section
8(e)) on such Installment Date divided by the Company Conversion Price as in
effect on the applicable Installment Date, rounded up to the nearest whole share
of Common Stock.

 

(rr) “Principal Market” means The NASDAQ Capital Market.

 

(ss) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices, the Company Installment
Notices and the Company Optional Redemption Notice, each of the foregoing,
individually, a Redemption Notice.

 

- 38 -

 

 

(tt) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Change of Control Redemption Price, the Company Installment
Redemption Price and the Company Optional Redemption Price, each of the
foregoing, individually, a Redemption Price.

 

(uu) “Registrable Securities” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

 

(vv) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
Purchasers relating to, among other things, the registration of the resale of
the shares of Common Stock issuable upon conversion of this Note and the Other
Notes and exercise of the Warrants.

 

(ww) “Registration Statement” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

 

(xx) “Related Fund” means, with respect to any Person, a fund or account managed
by such Person or an Affiliate of such Person.

 

(yy) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding and
shall include the Lead Investor so long as the Lead Investor or any of its
Affiliates holds any Notes.

 

(zz) “SEC” means the United States Securities and Exchange Commission.

 

(aaa) “Securities Act” means the Securities Act of 1933, as amended.

 

(bbb) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
Purchasers of the Notes pursuant to which the Company issued the Notes and
Warrants.

 

(ccc) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(ddd) “Subordinated Notes” means (i) that certain 8% Subordinated Note issued by
the Company on November 7, 2011 due on May 30, 2015 in the aggregate principal
amount of $1,000,000 and (ii) that certain 8% Subordinated Note issued by the
Company on May 31, 2011 due on May 30, 2015 in the aggregate principal amount of
$1,500,000, each as in effect on the Subscription Date.

 

(eee) “Subscription Date” means August 25, 2014.

 

(fff) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

- 39 -

 

 

(ggg) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(hhh) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

(iii) “Warrant Shares” means shares of Common Stock issuable by the Company upon
the exercise of any of the Warrants.

 

(jjj) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 23. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

- 40 -

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



  Digital Ally, Inc.

 

  By:   Name:   Title:

 

 

 

 

EXHIBIT I

 

digital ally, inc.

 

CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Digital Ally, Inc., a Nevada corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.001 per share (the “Common
Stock”) of the Company, as of the date specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

  Issue to:                          

 

  Facsimile Number and Electronic Mail:  

 

  Authorization:  

 

  By:  

 

  Title:  

 

Dated:  

 

  Account Number:  

(if electronic book entry transfer)

 

  Transaction Code Number:  

(if electronic book entry transfer)

 

Installment Amounts to be reduced and amount of reduction:  

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs First
American Stock Transfer to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated August 25, 2014
from the Company and acknowledged and agreed to by First American Stock
Transfer.

 

  Digital Ally, Inc.

 

  By:     Name:     Title:  

 

 

 

